DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 8, and 15, adding claim 21 and canceling claim 18 by the amendment submitted by the applicant(s) filed on March 14, 2022.  Claims 1 – 12, 14 – 16 and 19 – 21 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) paragraphs rejection of claims 1 – 12, 14 – 16 and 18 – 20  are withdrawn due the current amendments. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12, 14 – 16, 19 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 1, recites the limitation “wherein the phase-tuner is tuned to generate an output laser beam on a longer wavelength side of ta peak of a mirror reflectivity spectrum associated with the single-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam” is considered new matter.  The specification of US 2020/0358248 which is the equivalent of the specification of the application, on paragraph [0022] disclose “The single-wavelength mirror may be implemented using two optical ring resonators and an optical splitter/coupler. The phase tuner is tuned to select a wavelength on the longer wavelength side of the mirror reflectivity spectrum peak, which further narrows the laser optical linewidth due to integrated negative optical feedback.”  The disclosed does not provide sufficient details associated with “a mirror reflectivity spectrum associated with the single-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam”.  The Applicant disclosure does not provide sufficient details with a mirror reflectivity spectrum of the single-wavelength mirror.   
As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Not corresponding to sufficient details describe in the applicant specification. 

With regard to claim 8, recites the limitation “wherein the phase-tuner is tuned to generate an output laser beam on a longer wavelength side of ta peak of a mirror reflectivity spectrum associated with the multi-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam” is considered new matter.  The specification of US 2020/0358248 which is the equivalent of the specification of the application, on paragraphs [0023] disclose “A multi-wavelength narrow optical linewidth comb laser device.  A laser cavity is formed between the multiple-wavelength mirror and the broadband mirror, which narrows the laser beam optical linewidth.”  The disclosed does not provide sufficient details associated with “a mirror reflectivity spectrum associated with the multi-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam”.  The Applicant disclosure does not provide sufficient details associated with a mirror reflectivity spectrum of the multi-wavelength mirror.  
As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Not corresponding to the sufficient details in the applicant specification. 

With regard to claim 15, recites the limitation “tuning the phase-tuner to generate a narrow optical linewidth laser with a wavelength greater than a wavelength of a peak of a mirror reflectivity spectrum associated with the input mirror and to provide a negative optical feedback which further narrows an optical linewidth of the narrow optical linewidth laser” is considered new matter.  The disclosed does not provide sufficient details associated with “a mirror reflectivity spectrum associated with the input mirror and to provide a negative optical feedback which further narrows an optical linewidth of the narrow optical linewidth laser”.  The Applicant disclosure does not provide sufficient details associated with a mirror reflectivity spectrum of the input mirror.  
As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Not corresponding to the sufficient details in the applicant specification. 

Claims 2 – 7, 9 – 12, 14, 16 and 19 – 21 depend on claims 1, 8 and 15 are rejected, since they inherit the lack of enablement of the claims from which they depend.
Appropriated corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 20140153601) in view of Choi et al. (US 2015/0288143), further in view of Kudo et al. (US 20090274187), further in view of Kawakita et al. (US 20180026426).


    PNG
    media_image1.png
    220
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    190
    734
    media_image2.png
    Greyscale


Regarding claims 1 and 4, Doerr discloses a narrow-optical linewidth laser generation device comprising: 
a single-wavelength mirror (see Figure 3) formed from a plurality of optical ring resonators (see Figure 3, character Vernier ring filter tuning, paragraph [0036]); 
a waveguide (see Figure 3, character InGaAsP waveguide and paragraph [0049])
a phase-tuner (see Figure 3, character Cavity phase tuning or Thermooptic phase shifter and paragraph [0036]); and 
a broadband mirror (see Figure 3, character Grating coupler/1550 nm Bragg grating, Abstract and paragraph [0008]) coupled with the phase-tuner (see Figure 3, character Cavity phase tuning or Thermooptic phase shifter).


    PNG
    media_image3.png
    187
    248
    media_image3.png
    Greyscale


Doerr discloses the claimed invention except for wherein the phase-tuner is tuned to generate an output laser beam on a longer wavelength side of ta peak of a mirror reflectivity spectrum associated with the single-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam.   Choi teaches a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength (see Figure 3).  However, it is well known in the art to apply and/or modify the phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as discloses by Choi in (see Figure 3, Abstract and paragraphs [0018 - 0019 and 0034 – 0038]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as suggested by Choi to the device of Doerr, because could be provide low chirp characteristics, may transmit signals to as far as tens of kilometers away at a high transmission speed and an effect of linewidth enhancement factor (LEF) being reduced. Generally, the transmission distance of an optical signal is determined by linewidth and power that an optical signal has, the transmission distance of an optical signal is determined mostly by a linewidth.
 

    PNG
    media_image4.png
    319
    477
    media_image4.png
    Greyscale


Doerr discloses the claimed invention except for a splitter coupled with the plurality of optical ring resonators and the splitter comprises an optical splitter to combine outputs of the plurality of ring resonators.  Kudo teaches a splitter (see Figure 17A, Character 132, the reference called “optical coupler/splitter or 1x2 optical splitter”) coupled with the plurality of optical ring resonators (see Figure 17A, Characters 133 and 134).  However, it is well known in the art to apply and/or modify the splitter as discloses by Kudo in (see Figure 17A and paragraphs [0115, 0119]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known splitter as suggested by Kudo to the device of Doerr, would provide more efficiency coupling than evanescence coupling alone.  Also, it is substituting equivalents know for the same purpose (see MPEP 2144.6 II Substituting equivalents known for the same purpose.  In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).).
Doerr discloses the claimed invention except for a quantum dot optical amplifier (QDOA) coupled with the splitter.  Kawakita teaches a quantum dot.  However, it is well known in the art to apply and/or modify the quantum dot as discloses by Kawakita in (see paragraph [0111]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the quantum dot as suggested by Kawakita to the device of Doerr, to provide broad excitation spectra, narrow emission spectra, tunable emission peaks and long fluorescence. It is easy to alter wavelength of light emitted in 400 to 4000 nm range to produce different colors.  QD gain medium gives advantages, such as ultralow temperature dependence, low-noise single cavity multiwavelength lasing, and a wide tuning range.  

Regarding claim 2, Doerr,  Choi and Kudo discloses the claimed invention except for an input waveguide coupled with the plurality of optical ring resonators, and wherein the plurality of optical ring resonators are further coupled with respective coupling optical waveguides to couple outputs of the plurality of optical ring resonators to the splitter.  Kawakita teaches an input waveguide (see Figure 17A, character 135).  However, it is well known in the art to apply and/or modify the input waveguide as discloses by Kawakita in (see Figure 17A and paragraph [0121]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the input waveguide as suggested by Kawakita to the device of Doerr, Choi and Kudo, to suppress the reflected return light and allow the overlap of the two waveguide modes and allow for transferring optical power from the input waveguide to the ring-resonators.

Regarding claim 3, Doerr, Choi, Kudo and Kawakita, Doerr disclose the QDOA (see claim 1 rejection) is formed on a passive silicon waveguide (see Figure 17A, character SI and paragraph [0049]). 

Regarding 5, Doerr, Choi, Kudo and Kawakita, Doerr disclose the plurality of optical ring resonators (see Figure 3, character Vernier ring filter tuning) comprises two optical ring resonators (see Figure 3), each optical ring resonator having a slightly different free spectral range (FSR) (see paragraph [0036]).

Regarding 7, Doerr, Choi, Kudo and Kawakita, Doerr disclose a first FSR and a second FSR of respective first and second optical ring resonators (see Figure 3) of the plurality of optical ring resonators (see Figure 3, character Vernier ring filter tuning and paragraph [0036], Doerr teaches a second ring resonator which has a slightly different free-spectral range than the first ring) and QDOA (see claim 1 rejection).
Doerr, Choi, Kudo and Kawakita discloses the claimed invention except for a Vernier free spectral range (FSRVernier) of the single wavelength mirror is greater than a gain spectrum of the QDOA.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the a Vernier free spectral range (FSRVernier) of the single wavelength mirror is greater than a gain spectrum of the QDOA to the device of Doerr, Choi, Kudo and Kawakita, to provide a single peak wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of Vernier free spectral range (FSRVernier) of the single wavelength mirror and a gain spectrum of the QDOA, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [Vernier free spectral range (FSRVernier) of the single wavelength mirror is greater than a gain spectrum of the QDOA] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [Vernier free spectral range (FSRVernier) of the single wavelength mirror is greater than a gain spectrum of the QDOA] or upon another variable recited in a claim, the Applicant must show that the chosen [Vernier free spectral range (FSRVernier) of the single wavelength mirror is greater than a gain spectrum of the QDOA] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

    PNG
    media_image5.png
    205
    239
    media_image5.png
    Greyscale


Regarding claim 21, Doerr, Choi, Kudo and Kawakita, Choi discloses the plurality of optical ring resonators (see Figure 5, character 520, the reference called “external reflector” and paragraph [0042]) of the single-wavelength mirror corresponds to the mirror reflectivity spectrum (see Figures 3 and 5).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 20140153601) in view of Choi et al. (US 2015/0288143), further in view of Kudo et al. (US 20090274187), further in view of Kawakita (US 20180026426), further in view of Menon et al. (US 7,230,963).

Regarding 6, Doerr, Choi, Kudo and Kawakita disclose the QDOA comprises a passive silicon waveguide coupled with a quantum dot (QD) stack of layers (see claim 1 and 3 rejections).
Doerr, Choi, Kudo and Kawakita discloses the claimed invention except for each of the passive waveguide and the QD stack of layers is tapered at two spaced apart points along a length thereof.   Menon teaches each of the passive waveguide (see Annotation Figure 13, character 840’) and the Gain section (see Annotation Figure 13, character 840) is tapered (see Annotation Figure 13, character 850) at two spaced apart points along a length thereof (see Annotation Figure 13).  However, it is well known in the art to apply and/or modify the each of the passive waveguide and the Gain section is tapered at two spaced apart points along a length thereof as discloses by Menon in (see Annotation Figure 13 and column 6, lines 15 – 18 and 38 – 40, column 11, line 67 and column 12, lines 1 – 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known each of the passive waveguide and the Gain section is tapered at two spaced apart points along a length thereof as suggested by Menon to the device of Doerr, Choi, Kudo and Kawakita, could be used to provide low-loss, reflection-free vertical transfer of optical power between waveguides.  Lateral tapers are strategically formed in the waveguides to facilitate the movement of power between the waveguides.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 8 – 10 and 14 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US 20180026426) in view of Choi et al. (US 2015/0288143).


    PNG
    media_image6.png
    340
    472
    media_image6.png
    Greyscale


Regarding claims 8 and 10, Kawakita disclose a narrow-optical linewidth comb laser generation device comprising: 
a multiwavelength mirror (see Figure 12A) formed from an optical ring resonator (see Figure 12A, Character 220, the reference called “second waveguide” (the second waveguide (220) includes a dual-branch portion (221), arms (222) and (223), a ring-shaped waveguide (224) and microheaters (225) and (229) and paragraph [0100 – 0102])); 
a quantum dot optical amplifier (QDOA) (see Figure 12A, character 210, the reference called “first waveguide” (the first waveguide (210) includes a waveguide (211), a semiconductor stack (212), an n-side electrode (213), and microheater (215)) and paragraphs [0097 – 0099 and 0111]) coupled with the optical ring resonator (see Figure 12A, Character 220); 
a phase-tuner (see Figure 12A, character 228, the reference called “phase adjusting portion” and paragraphs [0100 – 0101 and 0107) coupled with the QDOA (see Figure 12A, character 210).
a broadband mirror (see Figure 12A, character 211b, the reference called “DBR grating layer” and paragraph [0098]) coupled with the phase-tuner (see Figure 12A, character 288), wherein the broadband mirror comprises a distributed Bragg reflector (DBR) (see Figure 12A, character 211b).
Kawakita discloses the claimed invention except for wherein the phase-tuner is tuned to generate an output laser beam on a longer wavelength side of ta peak of a mirror reflectivity spectrum associated with the multi-wavelength mirror and to provide a negative optical feedback to further narrow an optical linewidth of the output laser beam.   Choi teaches a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength (see Figure 3).  However, it is well known in the art to apply and/or modify the phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as discloses by Choi in (see Figure 3, Abstract and paragraphs [0018 - 0019 and 0034 – 0038]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as suggested by Choi to the device of Kawakita, because could be provide low chirp characteristics, may transmit signals to as far as tens of kilometers away at a high transmission speed  and an effect of  linewidth enhancement factor (LEF) being reduced. Generally, the transmission distance of an optical signal is determined by linewidth and power that an optical signal has, the transmission distance of an optical signal is determined mostly by a linewidth.  

Regarding claim 9, Kawakita and Choi, Kawakita discloses a splitter (see Figure 12A, character 221a, the reference called “1x2 multimode interference (MMI) waveguide (coupler) and paragraph [0101]) deployed between and coupled with the optical ring resonator (see Figure 12A, Character 220) and the QDOA (see Figure 12A, character 210). 

Regarding claim 14, Kawakita and Choi, Kawakita discloses the optical ring resonator (see Figure 12A, Character 220, the reference called “second waveguide” (the second waveguide (220) includes a dual-branch portion (221), arms (222 and 223), a ring-shaped waveguide (224) and microheaters (225 and 229) and paragraph [0100 – 0102]) and FSR (see paragraph [0108]). 
Kawakita and Choi discloses the claimed invention except for the optical ring resonator is between 50 GHz and 80 GHz.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the optical ring resonator, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of optical ring resonator, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the optical ring resonator is between 50 GHz and 80 GHz] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the optical ring resonator is between 50 GHz and 80 GHz] or upon another variable recited in a claim, the Applicant must show that the chosen [the optical ring resonator is between 50 GHz and 80 GHz] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claims 11 – 12 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US 20180026426), in view of Choi et al. (US 2015/0288143), further in view of Menon et al. (US 7,230,963).

Regarding claim 11, Kawakita and Choi, Kawakita discloses QDOA (see claim 8 rejection), passive waveguide (see Figure 12A, character 211) and the device is formed on silicon-on-insulator (SOI) (Figure 12A, character S). 

Annotation Figure 13

    PNG
    media_image7.png
    354
    505
    media_image7.png
    Greyscale

Kawakita discloses the claimed invention except for the passive waveguide and the QD stack of layers are each tapered in opposite direction.   Menon teaches each of the passive waveguide (see Annotation Figure 13, character 840’) and the Gain section (see Annotation Figure 13, character 840) is tapered (see Annotation Figure 13, character 850) at two spaced apart points along a length thereof (see Annotation Figure 13).  However, it is well known in the art to apply and/or modify the each of the passive waveguide and the Gain section is tapered at two spaced apart points along a length thereof as discloses by Menon in (see Annotation Figure 13 and column 6, lines 15 – 18 and 38 – 40, column 11, line 67 and column 12, lines 1 – 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known each of the passive waveguide and the Gain section is tapered at two spaced apart points along a length thereof as suggested by Menon to the device of Kawakita, to provide low-loss, reflection-free vertical transfer of optical power between waveguides.  Lateral tapers are strategically formed in the waveguides to facilitate the movement of power between the waveguides.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 12, Kawakita, Choi and Menon, Kawakita discloses the optical ring resonator (see Figure 12A, Character 224) is coupled to both input waveguides (see Figure 12A, Characters 222 and 223) of an optical splitter (see Figure 12A, character 221a). 


Claims 15 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 20140153601) in view of Choi et al. (US 2015/0288143), further in view of Kawakita (US 20180026426).

Regarding claim 15, Doerr discloses a method of generating a narrow-optical linewidth laser, the method comprising: 
using one or more optical ring resonators (see Figure 3, character Vernier ring filter tuning and paragraph [0036]) to form an input mirror (see Figure 3); 
coupling the one or more optical ring resonators (see Figure 3, character Vernier ring filter tuning) to a waveguide (see Figure 3, character InGaAsP waveguide and paragraph [0049]); 
a phase tuner (see Figure 3, character Cavity phase tuning or Thermooptic phase shifter and paragraph [036]); and 
generating a narrow optical linewidth laser by coupling the phase tuner (see Figure 3, character Cavity phase tuning or Thermooptic phase shifter) to a broadband mirror (see Figure 3, character Grating coupler/1550 nm Bragg grating, Abstract and paragraphs [0008 and 0033]).
Doerr discloses the claimed invention except for tuning the phase-tuner to generate a narrow optical linewidth laser with a wavelength greater than a wavelength of a peak of a mirror reflectivity spectrum associated with the input mirror and to provide a negative optical feedback which further narrows an optical linewidth of the narrow optical linewidth laser.  Choi teaches a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength (see Figure 3).  However, it is well known in the art to apply and/or modify the phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as discloses by Choi in (see Figure 3, Abstract and paragraphs [0018 - 0019 and 0034 – 0038]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a phase tuner is tuned to adjust a wavelength of the laser to a longer wavelength as suggested by Choi to the device of Doerr, because could be provide low chirp characteristics, may transmit signals to as far as tens of kilometers away at a high transmission speed  and an effect of  linewidth enhancement factor (LEF) being reduced. Generally, the transmission distance of an optical signal is determined by linewidth and power that an optical signal has, the transmission distance of an optical signal is determined mostly by a linewidth claimed.
Doerr discloses the claimed invention except for a quantum dot optical amplifier (QDOA).  Kawakita teaches a quantum dot.  However, it is well known in the art to apply and/or modify the quantum dot as discloses by Kawakita in (see paragraph [0111]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known quantum dot as suggested by Kawakita to the device of Doerr, to provide broad excitation spectra, narrow emission spectra, tunable emission peaks and long fluorescence. It is easy to alter wavelength of light emitted in 400 to 4000 nm range to produce different colors.  QD gain medium gives advantages, such as ultralow temperature dependence, low-noise single cavity multiwavelength lasing, and a wide tuning range.

Regarding 19, Doerr, Choi and Kawakita, Doerr disclose one or more optical ring resonators (see Figure 3) have different radii corresponding with different free spectral range (FSR) (see Figure 3, character Vernier ring filter tuning and paragraph [0036], Doerr teaches a second ring resonator which has a slightly different free-spectral range than the first ring).

Regarding 20, Doerr, Choi and Kawakita, Doerr discloses a broadband mirror comprises a distributed Bragg reflector (see Figure 3, character Grating coupler/1550 nm Bragg grating, Abstract and paragraphs [0008 and 0033]). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US 20140153601) in view of Choi et al. (US 2015/0288143), further in view of Kawakita et al. (US 20180026426), further in view of Kudo et al. (US 20090274187).

Regarding claim 16, Doerr, Choi and Kawakita, Doerr discloses one or more optical ring resonators (see Figure 3, character Vernier ring filter tuning and paragraph [0036]) and QDOA (see claim 15 rejection).
Doerr discloses the claimed invention except for the one or more optical ring resonators to a 50% splitter and coupling the 50% splitter to the QDOA.  Kudo teaches a splitter (see Figure 17A, Character 132, the reference called “optical coupler/splitter or 1x2 optical splitter”) coupled with the plurality of optical ring resonators (see Figure 17A, Characters 133 and 134).  However, it is well known in the art to apply and/or modify the splitter as discloses by Kudo in (see Figure 17A and paragraphs [0115, 0119]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known splitter as suggested by Kudo to the device of Doerr, Choi and Kawakita, could be used to divide the signal into two parts, connected the one or more ring resonator and connected the waveguide and one or more optical ring resonator together.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.  Applicant arguments: “The rejections under  35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) as allegedly failing to comply with the enablement requirement is respectfully traverse, because the mirror reflectivity spectrum is described in the Applicant’s disclosure is disclosed on paragraphs [0022, 0046 – 0047 and 0052], it is evidence that the “mirror reflectivity spectrum” is not  a physical structure itself.”
The examiner agreed with the applicant and the previous rejection under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) are withdrawn. 

Applicant arguments: “Choi is silent with respect to "negative optical feedback" as recited by independent claims 1, 8 and 15.  Choi is generally directed to a tunable external cavity laser.  The phase control section, as disclosed by Choi is not to designed "provide a negative optical feedback to further narrow an optical linewidth of the output laser beam" in the same manner of the present claim. In contrast, Choi's phase control section is configured to reduce a linewidth enhancement factor (LEF) of the external cavity laser as a means to reduce chirp.”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. Choi on Figure 3 and paragraphs [0034 – 0038] teaches that reduces the linewidth enhancement factor which translates into a direct reduction of the linewidth itself, which is essentially what is claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 11005233 disclose that the semiconductor lasers have their linewidth increased due to the alpha factor, α, also known as the linewidth enhancement factor, which increases the Schawlow Townes linewidth by a factor (1+α2), and so a low alpha factor will reduce the linewidth of such a laser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828            



/TOD T VAN ROY/           Primary Examiner, Art Unit 2828